Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE SPECIFICATION:
Please AMEND the first paragraph of the specification, beginning at line 6 of page 1, AS FOLLOWS:
This application is a continuation of, and claims priority to, U.S. Patent Application No. 15/644,313, filed July 7, 2017, now issued as U.S. Patent No. 10,391,153, which is continuation of, and claims priority to, U.S. Patent Application No. 13/906,171, filed May 30, 2013, now issued as U.S. Patent No. 9,700,604, which claims priority to U.S. Provisional Application No. 61/653,087, filed May 30, 2012, the contents of all of which are incorporated by reference in their entireties.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims parallel those of U.S. Patent No. 10,391,153, except that the subjects are suffering from Parkinson’s disease, instead of Canavan’s disease.  Thus, they are not subject to any ODP .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633